


EXHIBIT 10.3


FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


This FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as
of July 19, 2013 (this “Amendment”), is by and among USEC INC., a Delaware
corporation (“Holdings”), UNITED STATES ENRICHMENT CORPORATION, a Delaware
corporation (“Enrichment” and, together with Holdings, the “Borrowers”), those
Lenders under the Credit Agreement referred to below which are signatories to
this Amendment, and JPMORGAN CHASE BANK, N.A., as Administrative and Collateral
Agent (the “Administrative Agent”), and amends that certain Fourth Amended and
Restated Credit Agreement dated as of March 13, 2012 (as amended, the “Credit
Agreement”), among the Borrowers, the Lenders party thereto, the Administrative
Agent and the other financial institutions named therein as “agents”,
“bookrunners” and “arrangers”.
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement as more particularly
set forth herein; and
WHEREAS, the Administrative Agent and the Lenders are willing to agree to the
amendments as more particularly set forth herein, all subject to the terms and
conditions set forth herein;
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereto hereby agree as follows:
1.Capitalized Terms. Capitalized terms used herein which are defined in the
Credit Agreement have the same meanings herein as therein, except to the extent
that such meanings are amended hereby.


2.Amendments to Credit Agreement. Subject to the satisfaction of the terms and
conditions set forth in Section 4 hereof and in reliance on the representations
set forth in Section 3 hereof, the Credit Agreement is hereby amended, as
follows:


(a)Section 5.02(b) of the Credit Agreement is hereby amended by deleting the
numbers “$700,000,000” and “$55,000,000” appearing in clause (i) and replacing
such numbers with “$190,000,000” and “$10,000,000”, respectively.


(b)Section 6.02 of the Existing Credit Agreement is hereby amended by deleting
the reference to “and” at the end of subsection (m) thereof, replacing the
period at the end of subsection (n) thereof with “;” and inserting new
subsections (o) and (p) thereof, which shall read as follows:


“(o)    Liens in favor of Enrichment on the assets of Holdings securing
Indebtedness owing from time to time from Holdings to Enrichment, which Liens
shall be, at all times, junior and subordinate in priority to the Liens created
by the Financing Documents in favor of the Administrative Agent and the Lenders
pursuant to one or more subordination agreements reasonably acceptable to the
Administrative Agent in its Permitted Discretion; and”
“(p)    Liens consisting of cash Collateral pledged to secure Banking Service
Obligations.”
3.No Default; Representations and Warranties, etc. Each of the Borrowers
represents and warrants to the Lenders and the Administrative Agent that, after
giving effect to this Amendment, as of the date hereof (a) the representations
and warranties of the Credit Parties contained in Article III of the Credit
Agreement are true and correct in all material respects as of the date hereof as
if made on such date (except to extent that such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such date); (b) the Borrowers are in
compliance in all material respects with all of the terms and provisions set
forth in the Credit Agreement and the other Financing Documents to be observed
or performed by them thereunder; (c) no Default or Event of Default has occurred
and is continuing; and (d) the execution, delivery and performance by the
Borrowers of this Amendment (i) have been duly authorized by all necessary
corporate and, if required, shareholder




--------------------------------------------------------------------------------




action on the part of the Borrowers, (ii) will not violate any applicable law or
regulation applicable to the Borrowers or the organizational documents of any
Borrower, (iii) will not violate or result in a default under any indenture,
agreement or other instrument binding on any Borrower or any of its assets and
(iv) do not require any consent, waiver or approval of or by any Person (other
than the Administrative Agent and the Revolving Lenders) which has not been
obtained.


4.Conditions Precedent. The effectiveness of this Amendment shall be conditioned
upon the satisfaction of the following conditions precedent:


(a)Counterparts of Amendment: The Administrative Agent shall have received
counterparts of this Amendment signed on behalf of the Borrowers and the
Revolving Lenders (which counterparts may be delivered by telecopy or electronic
transmission of a pdf of a signed signature page to this Amendment).


(b)    Other Documents: The Administrative Agent shall have received such other
documents from the Credit Parties and reports from third parties as the
Administrative Agent shall reasonably request in connection herewith prior to
the execution of this Amendment by the Borrowers, including, without limitation,
any demand promissory note, pledge and security agreement, collateral assignment
agreement and subordination agreement relating to Indebtedness of Holdings owing
to Enrichment, and a report by a third party consultant setting forth a review
of all insurance maintained by the Credit Parties, all of which shall be
satisfactory in form and substance to the Administrative Agent.
5.Release.  Each Credit Party hereby acknowledges and agrees that:  (A) neither
it nor any of its Affiliates has any claim or cause of action against the
Administrative Agent or any Lender (or any of their respective Affiliates,
officers, directors, employees, attorneys, consultants or agents) and (B) the
Administrative Agent and each Lender has heretofore properly performed and
satisfied in a timely manner all of its obligations to such Credit Party and its
Affiliates under the Credit Agreement and the other Financing Documents. 
Notwithstanding the foregoing, the Administrative Agent and the Lenders wish
(and each Credit Party agrees) to eliminate any possibility that any past
conditions, acts, omissions, events or circumstances would impair or otherwise
adversely affect any of the Administrative Agent's and the Lenders' rights,
interests, security and/or remedies under the Credit Agreement and the other
Financing Documents.  Accordingly, for and in consideration of the agreements
contained in this Amendment and other good and valuable consideration, each
Credit Party (for itself and its Affiliates and the successors, assigns, heirs
and representatives of each of the foregoing) (collectively, the "Releasors")
does hereby fully, finally, unconditionally and irrevocably release and forever
discharge the Administrative Agent, each Lender and each of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively, the "Released Parties") from any and all debts, claims,
obligations, damages, costs, attorneys' fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the date hereof arising out
of, connected with or related in any way to this Amendment, the Credit Agreement
or any other Financing Document, or any act, event or transaction related or
attendant thereto, or the agreements of the Administrative Agent or any Lender
contained therein, or the possession, use, operation or control of any of the
assets of each Credit Party, or the making of any Loans or other advances, or
the management of such Loans or advances or the Collateral on or prior to the
date hereof.


6.Miscellaneous.


(a)The Borrowers, the Lenders and the Administrative Agent hereby ratify and
confirm the terms and provisions of the Credit Agreement and the other Financing
Documents and agree that, except to the extent specifically amended hereby, the
Credit Agreement, the other Financing Documents and all related documents shall
remain in full force and effect. Nothing contained herein shall constitute a
waiver of any provision of the Financing Documents.






--------------------------------------------------------------------------------




(b)The Borrowers agree to pay all reasonable and documented expenses, including
legal fees and disbursements, incurred by the Administrative Agent in connection
with this Amendment and the transactions contemplated thereby.


(c)This Amendment may be executed in any number of counterparts (including by
way of facsimile transmission), each of which, when executed and delivered,
shall be an original, but all counterparts shall together constitute one
instrument.


(d)This Amendment shall be governed by the laws of the State of New York and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWERS:
USEC INC.
By /s/ John C. Barpoulis    
Name: John C. Barpoulis
Title: Senior Vice President & Chief Financial Officer
UNITED STATES ENRICHMENT CORPORATION
By:/s/ John C. Barpoulis    
Name: John C. Barpoulis
Title: Senior Vice President & Chief Financial Officer
ADMINISTRATIVE AGENT:
JPMORGAN CHASE BANK, N.A., as Administrative and Collateral Agent
By:/s/ Dan Bueno    
Name: Dan Bueno
Title: Vice President
LENDERS:
JPMORGAN CHASE BANK, N.A., as Revolving Lender
By:/s/ Dan Bueno    
Name: Dan Bueno
Title: Vice President




--------------------------------------------------------------------------------




WELLS FARGO CAPITAL FINANCE, LLC, as Revolving Lender
By:/s/ Michael P. Henry    
Name: Michael P. Henry
Title: Vice President
ALLY COMMERCIAL FINANCE LLC, as Revolving Lender
By:George Grieco    
Name: George Grieco
Title: Sr. Managing Director
FIRST NIAGARA COMMERCIAL FINANCE, INC. a wholly-owned subsidiary of First
Niagara Bank, N.A., as Revolving Lender
By:/s/ Michael Scwartz    
Name: Michael Schwartz
Title: Vice President




